 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SHERRY FOSTER, on behalf of herself             No. 2:17-cv-00159-TLN-EFB
      and all similarly situated individuals,
12                                                    ORDER APPROVING SETTLEMENT
                        Plaintiffs,                   AGREEMENT AND DISMISSAL WITH
13
                                                      PREJUDICE
             v.
14
                                                      [COLLECTIVE ACTION]
      COUNTY OF SOLANO,
15
                        Defendant.
16

17

18
            The Court has carefully reviewed the Settlement Agreement, the Stipulation, supporting
19
     Declarations, proposed Order and relevant exhibits. Based upon a review of the record, and good
20
     cause appearing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
21
            1.     The Settlement Agreement, which is incorporated herein by reference, is
22
                   APPROVED as fair, reasonable and just in all respects as to the Plaintiffs, and the
23
                   Parties shall perform the Settlement Agreement in accordance with its terms;
24
            2.     The Court reserves jurisdiction over this Action for the purposes of enforcing the
25
                   Settlement Agreement;
26
            3.     The Court has made no findings or determination regarding the law, and this
27
                   Stipulation and Order and any exhibits and any of the other documents or written
28
                                                     1
 1                 materials prepared in conjunction with this Stipulation and Order shall not

 2                 constitute evidence of, or any admission of, any violation of the law;

 3          4.     This action is hereby DISMISSED with prejudice.

 4          5.     The Clerk of the Court shall close this file.

 5          IT IS SO ORDERED.

 6

 7   Dated: January 3, 2019

 8

 9
                                   Troy L. Nunley
10
                                   United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
